 
EXCHANGE AGREEMENT


This Exchange Agreement (“Agreement”) is made as of December 14, 2009 by and
among Quest Minerals & Mining Corp., a Utah corporation (the “Company”), and
Francis J. Conway, an individual (the “Investor”).


RECITALS


A.           In June 2008, the Investor invested $30,000 in the Company, and the
Company agreed to repay these amounts upon demand.  Due to mistake, inadvertence
and neglect, the Company did not prepare written demand notes evidencing this
indebtedness in writing (the “Evidence of Indebtedness”);


B.           The Company and the Investor desire to exchange the Evidence of
Indebtedness with a new convertible promissory note (the “Note”) in the
principal amount of $30,000, the form or which is attached hereto as Exhibit A,
on the terms and subject to the conditions set forth herein.


AGREEMENT


It is agreed as follows:


1. 
EXCHANGE OF SECURITIES.



1.1           Exchange of Securities.  In reliance upon the representations and
warranties of the Company and the Investor contained herein and subject to the
terms and conditions set forth herein, the Investor agrees to sell, assign,
transfer, and deliver to the Company, and the Company agrees to purchase from
the Investor, the Evidence of Indebtedness in exchange for the issuance of the
Note by the Company to the Investor.


1.2           Deliveries by Company.  Concurrently with the execution of this
Agreement, or as soon thereafter as practicable, the Company will deliver the
Note to the Investor.


1.3           Deliveries by Investor.  By execution of this Agreement, the
Investor hereby assigns and transfers to the Company all of the Investor’s
right, title and interest in an to the Evidence of Indebtedness.  From time to
time after the effective date of this Agreement, and without further
consideration, Investor will execute and deliver such other instruments of
transfer and take such other actions as the Company may reasonably request in
order to facilitate the transfer to the Company of the securities intended to be
transferred hereunder.


 
2.
COVENANTS.



2.1           Taxes.  The issuance of certificates for shares of Common Stock on
conversion of the principal amount and interest outstanding under the Note shall
be made without charge to the Investor for any documentary stamp or similar
taxes that may be payable in respect of the issue or delivery of such
certificate.
 
1

--------------------------------------------------------------------------------


 
2.2           Holding Period.  The Company agrees and stipulates that, for
purposes of Rule 144 of the Securities Act of 1933, as amended (the “Securities
Act”), the Note and the Conversion Shares (as defined under Section 3.3 below)
are deemed to have been acquired by Investor on the investment date set forth on
the signature page hereto, pursuant to Rule 144(d)(3)(i) and Rule 144(d)(3)(ii)
of the Securities Act.


3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants that the following statements are true and
correct in all material respects as of the date hereof, except as expressly
qualified or modified herein.


3.1           Organization and Good Standing.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Utah and has full corporate power and authority to enter into and perform its
obligations under this Agreement, and to own its properties and to carry on its
business as presently conducted and as proposed to be conducted.  The Company is
duly qualified to do business as a foreign corporation in every jurisdiction in
which the failure to so qualify would have a material adverse effect upon the
Company.
 
3.2           Validity of Transactions.  This Agreement, and each document
executed and delivered by the Company in connection with the transactions
contemplated by this Agreement, including this Agreement, have been duly
authorized, executed and delivered by the Company and is each the valid and
legally binding obligation of the Company, enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency reorganization and
moratorium laws and other laws affecting enforcement of creditor’s rights
generally and by general principles of equity.
 
3.3           Purpose of Investment.  The Company’s purpose in borrowing the
above-referenced funds was to raise funds for the general use of the Company’s
business, including payment of accrued and ongoing expenses of the Company.


3.4           Valid Issuance of Conversion Shares.  The shares of Common Stock
that may be issued under the Note (the “Conversion Shares”), when issued and
delivered in accordance with the terms thereof for the consideration expressed
therein, will be duly and validly issued, fully paid and nonassessable and free
of restrictions on transfer, other than restrictions on transfer under this
Agreement, the Note, and under applicable federal and state securities laws,
will be free of all other liens and adverse claims.


3.5           No Violation.  The execution, delivery and performance of this
Agreement has been duly authorized by the Company’s Board of Directors and will
not violate any law or any order of any court or government agency applicable to
the Company, as the case may be, or the Articles of Incorporation or Bylaws of
the Company, and will not result in any breach of or default under, or, except
as expressly provided herein, result in the creation of any encumbrance upon any
of the assets of the Company pursuant to the terms of any agreement or
instrument by which the Company or any of its assets may be bound.  No approval
of or filing with any governmental authority is required for the Company to
enter into, execute or perform this Agreement.
 
2

--------------------------------------------------------------------------------


 
3.6          Securities Law Compliance.  The offer, issue, sale and delivery of
the Shares will constitute an exempted transaction under the Securities Act.  
 
4.           REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.


Investor hereby represents, warrants, and covenants with the Company as follows:


4.1          Legal Power.  The Investor has the requisite power and is
authorized to enter into this Agreement and to carry out and perform its
obligations under the terms of this Agreement.
 
4.2          Due Execution.  This Agreement has been duly authorized, executed
and delivered by the Investor, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of the Investor.
 
4.3          Restricted Securities.
 
4.3.1       The Investor has been advised that neither the Note nor the
Conversion Shares have been registered under the Securities Act or any other
applicable securities laws.  The Investor acknowledges that the Note and the
Conversion Shares may be issued as “restricted securities” as defined by Rule
144 promulgated pursuant to the Securities Act.  Neither the Note nor the
Conversion Shares may be resold in the absence of an effective registration
thereof under the Securities Act and applicable state securities laws unless, in
the opinion of the Company’s counsel, an applicable exemption from registration
is available.
 
4.3.2       The Investor represents that it is acquiring the Notes for
Investor’s own account, and not as nominee or agent, for investment purposes
only and not with a view to, or for sale in connection with, a distribution, as
that term is used in Section 2(11) of the Securities Act, in a manner which
would require registration under the Securities Act or any state securities
laws.
 
4.3.3       The Investor understands and acknowledges that the Note and the
Conversion Shares, when issued, may bear the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.
 
3

--------------------------------------------------------------------------------


 
4.3.4       Investor acknowledges that the Note and the Conversion Shares are
not liquid and are transferable only under limited conditions.  Investor
acknowledges that such securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  Investor is aware of the provisions of Rule 144
promulgated under the Securities Act, which permits limited resale of restricted
securities subject to the satisfaction of certain conditions and that, in the
future, such Rule may not be available for resale of either the Note or any
Conversion Shares.


4.3.5       Investor is an “accredited investor” as defined under Rule 501 under
the Securities Act.


4.4          Access to Information.  The Investor represents that the Investor
has been given full and complete access to the Company for the purpose of
obtaining such information as the Investor or its qualified representative has
reasonably requested in connection with the decision to exchange for the
Note.  The Investor represents that the Investor has received and reviewed
copies of each report, registration statement, and definitive proxy statement
filed by the Company with the Securities Exchange Commission since January 1,
2007 (collectively, with all information incorporated by reference therein or
deemed to be incorporated by reference therein, the “SEC Reports”).


4.5          Investor Sophistication and Ability to Bear Risk of Loss.  Investor
acknowledges that it is able to protect its interests in connection with the
acquisition of the Note and can bear the economic risk of investment in such
securities without producing a material adverse change in such Investor’s
financial condition.  Investor, either alone or with such Investor’s
representative(s), otherwise has such knowledge and experience in financial or
business matters that the Investor is capable of evaluating the merits and risks
of the investment in the Note.


4.6          Investment Intent.  The Investor loaned the above-referenced funds
evidenced by the Evidences of Indebtedness loans because the Investor sought a
rate of return on its investment in the Company and was interested in the profit
to be generated by making the loan.
 
4

--------------------------------------------------------------------------------


 
5.           MISCELLANEOUS.


5.1           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New Jersey.


5.2           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.


5.3           Entire Agreement.  This Agreement and the Exhibits hereto and
thereto, and the other documents delivered pursuant hereto and thereto,
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein or therein.  Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.


5.4           Severability.  In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


5.5           Amendment and Waiver.  Except as otherwise provided herein, any
term of this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and the Investor.  Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and the
Company.


5.6           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be effective when delivered
personally, or sent by telex or telecopier (with receipt confirmed), provided
that a copy is mailed by registered mail, return receipt requested, or when
received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested) in each case to the appropriate
address set forth below:
 
If to the Company:
Quest Minerals & Mining Corp.
 
18B East 5th Street
 
Paterson, NJ 07524
 
Attention: Eugene Chiaramonte, Jr., President
   
If to the Investor:
at the address set forth on the signature page hereto

 
5

--------------------------------------------------------------------------------


 
5.7           Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.



 
COMPANY
     
QUEST MINERALS & MINING CORP.
     
By:
/s/ Eugene Chiaramonte, Jr.    
Eugene Chiaramonte, Jr.,
   
President

 
6

--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE


Investor
 
Evidence of
Indebtedness
 
Investment
Date
 
New Note
      $ 30,000  
June 3, 2008
  $ 30,000                      
/s/ Francis J. Conway
                 
Francis J. Conway
                 
217 Collingwood Avenue
                 
Fairfield, CT 06825
                 
Fax:
                 

 
7

--------------------------------------------------------------------------------


 